PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $446.58 for merchandise and services received by respondent. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid.
In its Answer, respondent admits the validity of the claim, but states that the amount of $438.54, rather than the amount claimed of $446.58, is fair and reasonable. Claimant is in agreement with the amount of $438.54. Respondent states that there were sufficient funds expired in the appropriate fiscal year from which the invoices could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $438.54.
Award of $438.54.